United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 18-2016
                         ___________________________

                              United States of America

                         lllllllllllllllllllllPlaintiff - Appellee

                                            v.

                                       John Bell

                        lllllllllllllllllllllDefendant - Appellant
                                        ____________

                     Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                              Submitted: May 28, 2019
                                Filed: June 7, 2019
                                  [Unpublished]
                                  ____________

Before BENTON, STRAS, and KOBES, Circuit Judges.
                           ____________

PER CURIAM.

       John Edwin Bell appeals the sentence the district court1 imposed after he pled
guilty to conspiring to distribute methamphetamine. Having jurisdiction under 28
U.S.C. § 1291, this court dismisses the appeal.


      1
        The Honorable Catherine D. Perry, United States District Judge for the Eastern
District of Missouri.
       In a brief filed under Anders v. California, 386 U.S. 738 (1967), counsel
presents Bell’s views that his trial counsel was ineffective, and that Bell was entitled
to a sentencing credit in his below-Guidelines sentence. Counsel has also moved for
leave to withdraw.

       This court concludes the appeal waiver in Bell’s plea agreement is valid,
applicable, and enforceable, and he is not entitled to a sentencing credit. See United
States v. Scott, 627 F.3d 702, 704 (8th Cir. 2010) (de novo review of validity and
applicability of appeal waiver); United States v. Andis, 333 F.3d 886, 889-92 (8th Cir.
2003) (en banc) (appeal waiver will be enforced if appeal falls within scope of waiver,
defendant knowingly and voluntarily entered into plea agreement and waiver, and
enforcing waiver would not result in miscarriage of justice). This court declines to
consider any claims for ineffective assistance of counsel on direct appeal. See United
States v. Hernandez, 281 F.3d 746, 749 (8th Cir. 2002) (generally, ineffective-
assistance claim is not cognizable on direct appeal). Having independently reviewed
the record pursuant to Penson v. Ohio, 488 U.S. 75 (1988), this court finds no
nonfrivolous issues for appeal outside the scope of the appeal waiver.

      The appeal is dismissed. Counsel’s motion to withdraw is granted.

STRAS, Circuit Judge, dissenting.

       We should hold counsel to the requirements of Anders v. California, 386 U.S.
738 (1967). We have been clear that “Anders briefing must be done as an advocate,”
Evans v. Clarke, 868 F.2d 267, 268 (8th Cir. 1989) (internal quotation marks and
citation omitted), not as a way of highlighting the arguments that the government
would make, Smith v. United States, 384 F.2d 649, 650 (8th Cir. 1967). Yet
throughout the abbreviated five-page “argument” section in the brief, counsel devotes
more space to arguing against his client’s interests than in favor of them. See
Robinson v. Black, 812 F.2d 1084, 1086 (8th Cir. 1987) (explaining that counsel may
not “brief[] all issues in favor of the government”). This, as we have said before, is

                                          -2-
not the way to write an Anders brief. See id. (stating that an Anders brief must
“show[] the most favorable side of the defendant’s arguments”); see also Penson v.
Ohio, 488 U.S. 75, 82 (1988) (explaining why a deficient Anders brief is problematic).
Accordingly, before I would even consider this case, I would first have counsel
comply with Anders.
                        ______________________________




                                         -3-